       Case 2:19-cv-00425-CW-PMW Document 5 Filed 06/20/19 Page 1 of 2




DANIEL R. WIDDISON (11979)
Assistant Utah Attorney General
SEAN D. REYES (7969)
Utah Attorney General
160 East 300 South, Sixth Floor
P.O. Box 140856
Salt Lake City, Utah 84114-0856
Telephone: (801) 366-0100
Facsimile: (801) 366-0101
E-mail: dwiddison@agutah.gov
Attorney for Defendant


                        IN THE UNITED STATES DISTRICT COURT

                         DISTRICT OF UTAH, CENTRAL DIVISION


 KEMAL MAKASCI,                                                MOTION TO SEAL

                        Plaintiff,
                                                   Case No. 2:19-cv-00425-CW
 vs.
                                                   Judge Clark Waddoups
 UTAH VALLEY UNIVERSITY, UTAH
 STATE BOARD OF REGENTS

                        Defendant


       Defendant, Utah Valley University, by and through counsel, Daniel R. Widdison,

Assistant Attorney General, hereby moves pursuant to DUCiv-R 5.3, to seal the Complaint filed

in this case, attached to the notice of removal, including exhibits, found at ECF 2-2 through 2-9.

A redacted version of the same is filed contemporaneously herewith. The basis for this motion is

that Defendant’s counsel inadvertently attached an unredacted copy of the complaint with its

exhibits, that included student names, which are private under the Family Educational Rights and

Privacy Act (“FERPA”).
Case 2:19-cv-00425-CW-PMW Document 5 Filed 06/20/19 Page 2 of 2




Dated this 20th day of June, 2019.

                                     SEAN D. REYES
                                     Utah Attorney General



                                     Daniel R. Widdison
                                     Assistant Utah Attorney General
                                     Attorney for Defendant




                                       2
